Exhibit FOR IMMEDIATE RELEASE M/I Homes Reports Unit Results and Amendment to Credit Facility Columbus, Ohio, April 10, 2008 - M/I Homes, Inc. (NYSE:MHO) announces new contracts, homes delivered, and backlog for the first quarter of 2008.The Company also announced an amendment to its homebuilding credit facility. New contracts and homes delivered during the first quarter of 2008 were 554 and 450, respectively, compared to new contracts of 931 and homes delivered of 686 for the first quarter of 2007.The Company’s cancellation rate was 23% in the first quarter of 2008, compared to 25% in the comparable 2007 quarter.Backlog units at March 31, 2008 were 816 with a sales value of $243 million and an average sales price of $297,000.Backlog units at March 31, 2007 were 1,678 with an average sales price of $323,000 and a sales value of $543 million.M/I Homes had 148 active communities at March 31, 2008 compared to 161 at March 31, 2007. Robert H.
